           Case MDL No. 2814Document
Case 2:20-cv-04677-AB-PVC     Document
                                     18 282
                                         FiledFiled 05/26/20
                                               05/26/20   PagePage
                                                               1 of 12 ofPage
                                                                          2   ID #:441




                                 UNITED STATES JUDICIAL PANEL
                                              on
                                  MULTIDISTRICT LITIGATION



   IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
   TRANSMISSION PRODUCTS LIABILITY
   LITIGATION                                                                             MDL No. 2814



                                    (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í48)



  On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
  the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 447 additional action(s)
  have been transferred to the Central District of California. With the consent of that court, all such
  actions have been assigned to the Honorable Andre Birotte, Jr.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Central District of California and assigned to
  Judge Birotte.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Central District of California for the reasons stated in the order of February 2, 2018, and, with the
  consent of that court, assigned to the Honorable Andre Birotte, Jr.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Central District of California. The transmittal of this order to said Clerk shall
  be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                         FOR THE PANEL:

                  May 26, 2020

                                                         John W. Nichols
                                                         Clerk of the Panel
           Case MDL No. 2814Document
Case 2:20-cv-04677-AB-PVC     Document
                                     18 282
                                         FiledFiled 05/26/20
                                               05/26/20   PagePage
                                                               2 of 2 ofPage
                                                                         2   ID #:442




   IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
   TRANSMISSION PRODUCTS LIABILITY
   LITIGATION                                                                        MDL No. 2814



                      SCHEDULE CTOí48 í TAGíALONG ACTIONS



     DIST      DIV.       C.A.NO.       CASE CAPTION                                 CACD No


   CALIFORNIA EASTERN

      CAE        2       20í00407       Sutton v. Ford Motor Company          2:20-cv-04675-AB(PVCx)

   CALIFORNIA NORTHERN

     CAN         3       20í02123       Bogle v. Ford Motor Company et al 2:20-cv-04677-AB(PVCx)

   CALIFORNIA SOUTHERN
                                                                        2:20-cv-04678-AB(PVCx)
      CAS        3       20í00587       Bonner et al v. Ford Motor Company et al
      CAS        3       20í00609       Hall v. Ford Motor Company et al 2SSRVHG
      CAS        3       20í00699       Mancilla v. Ford Motor Company et al
                                                                        2:20-cv-04679-AB(PVCx)




                                                                       5/26/2020
                                       I hereby attest and certify on _________
                                       that the foregoing document is full, true
                                       and correct copy of the original on file in
                                       my office, and in my legal custody.

                                       CLERK U.S. DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                              Derek Davis
                                       DEPUTY CLERK
